DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
Claims 5-7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions (Species I-VI), as set forth in the Office action mailed on 18 August 2021, is hereby withdrawn and Claims 5-7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.


The following is an examiner’s statement of reasons for the indication of allowance:
Regarding Claims 1 and 11-13, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a wireless communication apparatus of a plurality of wireless communication apparatuses, comprising: an electric power storage section configured to store electric power; a wireless communication section configured to engage in wireless communication with wireless communication apparatuses, other than the wireless communication apparatus, of the plurality of wireless communication apparatuses by using electric power stored in the electric power storage section; an electric power distribution determination section configured to: determine electric power surplus and electric power shortage of each wireless communication apparatus of the plurality of wireless communication apparatuses, calculate a sum of the determined electric power surplus of each wireless communication apparatus of the plurality of wireless communication apparatuses and a sum of determined electric power shortage of each wireless communication apparatus of the plurality of wireless communication apparatuses, compare the calculated sum of electric power surplus and the calculated sum of electric power shortage, determine, based on a threshold, at least one wireless communication apparatus of the plurality of wireless communication apparatuses with shortage in the electric power, and calculate a specific electric power to be distributed to the determined at least one wireless communication apparatus based on a result of the comparison that the calculated sum of electric power surplus is greater than the calculated sum of electric power shortage; and a control section configured to control distribution of the specific electric power to the determined at least one wireless communication apparatus.
Regarding Claims 3-10, they depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
6 May 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836